     Case 2:20-cv-08532-PA-SP Document 16 Filed 06/09/21 Page 1 of 1 Page ID #:124


                                                                    JS-6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    RUSSELL THOMAS MAY,               ) Case No. 2:20-cv-8532-PA (SP)
                                        )
12                        Petitioner,   )
                                        )
13                  v.                  )           JUDGMENT
                                        )
14    FELIPE MARTINEZ JR.,              )
      Warden,                           )
15                                      )
                          Respondent.   )
16                                      )
17         Pursuant to the Memorandum and Order Dismissing Petition for Failure to
18 Prosecute,
19       IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20 dismissed without prejudice.
21
22
      DATED: June 9, 2021                    _______________
                                             __           __________________
                                             _______________________________
23                                                    Percy
                                                          yA
                                                      Percy  nderson
                                                            Anderson
                                             UNITED STTATES DISTRICT JJUDGE
                                                     STATES            UDGE
24
25
26
27
28
